TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00388-CV




                                   In re Mario Lavon Gamble




                       ORIGINAL PROCEEDING FROM BELL COUNTY



                            MEMORANDUM OPINION


               Relator Mario Lavon Gamble filed a petition for writ of mandamus, complaining that

the trial court had not set his motion for DNA testing for a hearing. See Tex. R. App. P. 52.8. Since

his filing, the trial court has provided this Court with an order showing that Gamble’s motion was

heard and denied. Gamble has received the relief he sought through his original proceeding, and any

appeal of the denial of his motion for DNA testing must be conducted through a direct appeal. See

Tex. Code Crim. P. 64.05 (West 2006). We deny the petition for writ of mandamus.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton and Waldrop

Filed: August 27, 2009